Citation Nr: 1103220	
Decision Date: 01/25/11    Archive Date: 02/01/11	

DOCKET NO.  10-31 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to the one-time payment from the Filipino 
Veterans Equity Compensation Fund.

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The record reflects that the appellant had military service with 
the Recognized Guerrillas in the Philippines during World War II, 
but no qualifying service with the United States Armed Forces.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2010 decision of the VARO in Manila that 
determined that the appellant did not have qualifying service to 
be eligible for the one-time payment from the Filipino Veterans 
Equity Compensation Fund.

Please note this appeal has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2010); 
38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The National Personnel Records Center (NPRC) has indicated that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the Recognized Guerrillas, in the 
service of the Armed Forces of the United States.  


CONCLUSION OF LAW

The appellant does not have recognized active military service 
for the purposes of obtaining the one-time payment from the 
Philippine Veterans Equity Compensation Fund.  38 U.S.C.A. 
§ 5101(a); American Recovery and Reinvestment Act, § 1002, Public 
Law No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 
(2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duties to notify and assist 
claimants in developing claims.  When VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2003).  In Pelegrini v. Principi, 
18 Vet. App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the claimant 
of any information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  

VA's duties to assist and notify have been considered in this 
case.  However, as it is the law, and not the facts, that is 
dispositive of the appeal, the duties to notify and assist 
imposed by the VCAA are not for application in this case.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment 
of the VCAA does not affect matters on appeal from the Board on 
questions limited to statutory interpretation.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying 
service and how it may be established are outlined in statute and 
regulation, and because Service Department certification of 
service is binding on VA, the Board's review is limited to 
interpreting the pertinent law and regulations.  

In this case, the law is dispositive, and basic entitlement to 
the one-time payment from the Philippine Veterans Equity 
Compensation Fund for nonservice-connected pension benefits is 
precluded based upon the appellant's lack of qualifying service; 
accordingly, legal entitlement to the one-time payment from the 
Philippine Veterans Equity Compensation Fund must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Pertinent Law and Regulations

The President of the United States signed the American Recovery 
and Reinvestment Act of 2009 on February 17, 2009, authorizing 
the release of a one-time lump sum payment to eligible World 
War II Philippine Veterans.  These payments are to be made 
through the U.S. Department of Veterans Affairs.  See American 
Recovery and Reinvestment Act, § 1002, Public Law 111-5 (enacted 
February 17, 2009).  Payment for eligible persons will be either 
in the amount of $9,000 for non-United States citizens, or 
$15,000 for United States citizens.  

§ 1002(d) provides that an eligible person is any person who-(1) 
served-(A) before July 1, 1946, in the Organized Military Forces 
of the Government of the Commonwealth of the Philippines, while 
such forces were in the service of the Armed Forces of the United 
States pursuant to the Military Order of the President dated July 
26, 1941, including among such military forces Organized 
Guerrilla Forces under commanders appointed, designated, or 
subsequently recognized by the Commander In Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States; or (B) in the Philippine Scouts under § 14 of the 
Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); 
and (2) was discharged or released from service described in 
paragraph (1) under conditions other than dishonorable.  

To be eligible for the benefit, service members in each of the 
categories above must have been discharged or released from 
service under conditions other than dishonorable.  See American 
Recovery and Reinvestment Act, § 1002(d)(2).

In this case, information obtained from the NPRC in January 2010 
shows that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the Recognized 
Guerrillas, in the service of the United States Armed Forces.

In support of his claim for entitlement, the appellant has 
submitted a copy of a passbook from the Philippine Veterans Bank, 
copies of various identification cards, and a certification from 
the General Headquarters, Armed Forces of the Philippines, dated 
July 28, 1982.  These documents reflect that the appellant was a 
Veteran of the Philippine Government which has its own 
regulations and laws, but is not related to service with the 
United States Military.  In other words, those documents fail to 
satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof 
of service, as they are not official documents of the appropriate 
United States Service Department, but rather documents from the 
Philippine Government.  As such, the documents may not be 
accepted by the Board as verification of service for the purpose 
of determining eligibility for VA benefits, including the one-
time payment from the Filipino Veterans Equity Compensation Fund.

The NPRC has certified that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
Recognized Guerrillas, in the service of the United States Armed 
Forces.  This verification is binding on VA to the extent that VA 
has no authority to change or amend the finding.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  The proper course for 
the appellant, who believes there is a reason to dispute the 
report of the Service Department is to pursue such disagreement 
with that Service Department.  See Sarmiento v. Brown, 
7 Vet. App. 80, 85 (1994).  Recognition of service with the 
Philippine Government, although sufficient for entitlement to 
benefits from that Government, is not sufficient for benefits 
administered by VA.  This Department is bound to follow the 
certifications by the Service Departments with jurisdiction over 
United States military records.  

Based upon the record of this case, the appellant had no service 
as a member of the Philippine Commonwealth Army, including the 
Recognized Guerrillas, in the service of the United States Armed 
Forces.  The appellant may not, therefore, be considered a 
Veteran for the purpose of establishing entitlement to the one-
time payment from the Filipino Veterans Equity Compensation Fund.  
Accordingly, the claim is denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, not 
the evidence, the appeal should be terminated for lack of legal 
entitlement or merit).  


ORDER

Legal entitlement to the one-time payment from the Filipino 
Veterans Equity Compensation Fund is denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


